Title: From Thomas Jefferson to James Madison, 22 February [1798]
From: Jefferson, Thomas
To: Madison, James


          
            Philadelphia Feb. 22. [1798]
          
          Yours of the 12th. is recieved. I wrote you last on the 15th. but the letter getting misplaced, will only go by this post. we still hear nothing from our Envoys. whether the Executive hear we know not. but if war were to be apprehended, it is impossible our envoys should not find means of putting us on our guard, or that the Executive should hold back their information. no news therefore is good news. the countervailing  act, which I sent you by the last post, will confessedly put American bottoms out of employ in our trade with Gr. Britain. so say well informed merchants. indeed it seems probable, when we consider that hitherto, with the advantage of our foreign tonnage, our vessels could only share with the British, and the countervailing duties will, it is said, make a difference of 500 guineas to our prejudice on a ship of 350. tons. still the Eastern men say nothing. every appearance & consideration render it probable that on the restoration of peace, both France & Britain will consider it their interest to exclude us from the ocean by such peaceable means as are in their power. should this take place, perhaps it may be thought just & politic to give to our native capitalists the monopoly of our internal commerce. this may at once relieve us from the danger of wars abroad and British thraldom at home.—the news from the Natchez of the delivery of the posts, which you will see in the papers, is to be relied on. we have escaped a dangerous crisis there.—the great contest between Israel & Morgan, of which you will see the papers full, is to be decided this day. it is snowing fast at this time, and the most sloppy walking I ever saw. this will be to the disadvantage of the party which has the most invalids. whether the event will be known this evening I am uncertain. I rather presume not, & therefore that you will not learn it till next post. you will see in the papers the ground on which the introduction of the jury into the trial by impeachment was advocated by mr Tazewell, & the fate of the question. Reade’s motion, which I inclosed you, will probably be amended & established so as to declare a Senator unimpeachable, absolutely, and yesterday an opinion was declared that not only officers of the state governments but every private citizen of the US. is impeachable. whether they will think this the time to make the declaration I know not, but if they bring it on I think there will be not more than two votes North of Patowmac against the universality of the impeaching power. the system of the Senate may be inferred from their transactions heretofore, and from the following declaration made to me personally by their oracle. ‘no republic can ever be of any duration, without a Senate, & a Senate deeply & strongly rooted, strong enough to bear up against all popular storms & passions. the only fault in the constitution of our Senate is that their term of office is not durable enough. hitherto they have done well, but probably they will be forced to give way in time.’ I suppose their having done well hitherto alluded to the stand they made on the British treaty. this declaration may be considered as their text; that they consider themselves as the bulwarks of the government, and will be rendering that the more secure, in proportion as they can assume greater powers. the foreign intercourse bill is set for to-day: but the parties are so equal on that in the Repr. that they seem mutually to fear the encounter.
          
          Tho’ it is my intention, & the orders I left were, that the cutting machine should be repaired, yet I think it would not be adviseable for you to depend on it, as to your sprigs & lathing nails if you want them before my return: as at my present distance, I could not rely sufficiently on the execution of my orders. immediately on my return my own wants will oblige me to recommence cutting. I imagine that by this time a large cargo of Monroe’s book has arrived at Richmond, as the vessel which had them on board got out during the short interval the river was open. my friendly salutations to mrs Madison & the family. to yourself friendly adieux.
        